I am unable to agree with all the reasoning of the above opinion. It does not appear to me to set out a sound method of statutory construction, in so far as it holds that the act in question was in effect for any purpose before October 1st, 1912. Until that date the statute was a nullity; no rights could be acquired under it; no employer could be said with exactness to accept its provisions with legal effect, as the statute itself had no legal existence. The defendant corporation by its action of September 26th, 1912, did not bring itself within the provisions of the statute, as no statute then existed. The purpose of the defendant can be readily understood. It was to give notice that it had "elected to become subject to the provisions of the act," when the statute should go into operation. Such election, however, to be effective must be made under the act; and it could not be made under the act until the same had legal existence.
The opinion sustains the defendant's contention chiefly on the ground that the act "had a potential existence prior to October 1st" and that during the period of such "potential existence" the legislature must have intended that acceptances of the act might be filed by employers to avoid the inconvenience of filing on October 1st and the possibility that an employer might be deprived of the benefit of the law during some portion of the day of October 1st, because of the large number of employers who might desire to file acceptances *Page 50 
upon that day. To say that an act has but a potential existence is to admit that it has no actual existence, that it is without existence; thus the reasoning derives no force from that phrase. The General Assembly by explicit provision made the act take effect on October 1st, 1912. If such had been its intention, it was within the legislative power, by use of proper language, to have made the act take effect at an earlier date for the purpose of filing written statements of acceptances. Such language, however, would have constituted a new and added provision; not one necessarily and plainly to be implied from the general provision making the act take effect on October 1st, 1912, or from any other provision contained in the act. For the court, in the absence of such express language, to read into the statute a provision of that nature would be to amend the statute under the guise of its construction. The court may be of the opinion that such an added provision would be desirable and tend to the convenience of employers; but the court cannot insert provisions into a law and say the legislature must have intended this because it seems convenient and desirable to us. The province of the court is to interpret the words of a statute or to construe the language of its provisions; it cannot add words or interpolate provisions.
The situation, however, does permit a view favorable to the contention of the respondent which does no violence to fundamental rules of statutory construction. After deliberation I am of the opinion that it should be adopted. The attempted filing of acceptance on September 26th, 1912, was meaningless as a legal act and was a nullity. There was no authority in the commissioner of industrial statistics to receive it at that time as an acceptance filed with him under the act. He did however retain it in his office, and in justice and reason it may be held that that officer retained said written statement as the agent of the defendant to be placed on file October 1st, 1912, for the purpose of accepting the provision of the act at that time; and when on October 1st it appeared on the files of said commissioner it must be regarded *Page 51 
in law as filed on that day and constituting an acceptance of the provisions of the act at a time when said act was in force and effect. I am of the opinion that upon this ground the plaintiff's exception should be overruled; and I concur in the result of the above opinion.
JOHNSON, C.J., concurs in opinion of SWEETLAND, J.